 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

UNITED STATES DISTRICT COUR RECEIVED

for the
District of MAY 31 2015
_ CLERK, U.S. DISTRICT COURT
Division ANCHORAGE, AK.

CaseNo. 3"). IS-MMAS

(| : i rine Lb (lingstoo ree (to be filled in by the Clerk's Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
)
2o0Py¥ DHHS Dox Araske yeah Cary
; Hy Care Travel Suvices
an Burr, Carrie Silvers,
John Jane Doe |-18
)

)

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Catherine Hollingsworth
Street Address 32030 N Snow OOS. De
City and County URS [ \la RAZ § SY .

State and Zip Code

Telephone Number AD") - =" D2 So
E-mail Address Cathy K io P= e4anoo »COm

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Case 3:19-cv-00156-SLG Document1 Filed 05/31/19 Page 1 of 7 —
age lo
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. |

Net Sow | PHHS | Medltcata
Job or Title (if known) _ 7 _ —_

Street Address HS ( RMusivss PLB 3 IV. doh
City and County 7 eater eee :
State and Zip Code — Pig elea - q Qa ey —
Telephone Number a Y po- Zatp- Qu ) Gq

E-mail Address (if known)

Defendant No. 2

Name / Fal Care Won Sts .

Job or Title (if kiown)

Street Address y ay O\ Bus Maes Pr wz Bl vA fh =
City and County

State and Zip Code Maa to, IDS 7

Telephone Number 4 O{- 334- eh a a

E-mail Address (if known)

Defendant No. 3

Name pu Bundir.
Job orTitearinmep - (eopuiol Spec T= DHS heal fest dwn

Street Address

City and County “ia Busiuss PLRAlaAx2Y
State and Zip Code ; _Bywhor og Oy Sas "O'S
Telephone Number 7 Yo = a aedt — uf i

E-mail Address (if known) y J ON. ae @. ee gow. _

Defendant No. 4
Name Carrie Sily Ds
Job or Title (if knownf DO A- Medtealid ww HAs: (VV eek Boum i raat Dir.
Street Address ASD \ \ fees “Hae ke Bl Va 4b af
City and County — Pah; Ole _AA45D3.

State and Zip Code

Telephone Number | OK py l- Sih OY [7
E-mail Address (if known) Car | ies Si ( (vers @ alaska. ral

Case 3:19-cv-00156-SLG Document1 Filed 05/31/19 Page 2 of 7 Page 2 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. |

Name Joln- vane Qne I-lo  __

Job or Title (if known) Meg (Cat ch HAS Trawel

Street Address 45D\ Bus MLSs. Fe Bly fet
City and County pnwn
State and Zip Code ‘PQRABAS a AQ SOD.
Telephone Number Oy Oo te Sot} -- ZU (F

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Case 3:19-cv-00156-SLG Document1 Filed 05/31/19 Page 3 of 7 Paord-0f-6-
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

Il.

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question (_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 Udt |210| (2203

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Cy Hurine Lh | (j NA SWOK th is a citizen of the
State of (name) Mas Ge - .

b. If the plaintiff is a corporation
The plaintiff, (name) - . 1S incorporated
under the laws of the State of (name) .

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, fame) , 1S a citizen of
the State of (name) . Oris acitizen of

(foreign nation)

Case 3:19-cv-00156-SLG Document1 Filed 05/31/19 Page 4 of 7 Page 3 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Ii.

b. If the defendant is a corporation
The defendant, (name) Darlea Medicaid , is incorporated under
the laws of the State of (name) Stade. b€. J

principal place of business in the State of (name)

  

Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name) Miaako

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

: Where did the events giving rise to your claim(s) occur? be a A
“Thawe, hen meeteck oesorodaporto hae ee Cai Oe |
Q40I+ ve tb to reac Ve een Acteat py oornp i}
} dho2.om! brie inthe US : )
errr dla ens Soo otelecl Complete a
brolrep ciachest

B. What date and approximate time did the events giving rise to your claim(s) occur?

T+ Stared Qyears LEp & Continues artery

Case 3:19-cv-00156-SLG Document1 Filed 05/31/19 Page 5 of 7 Page 4 of 6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

c. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

— YO
F an getingsicler, Iused tobe aoe

Vas No erage ager | cloprovidls Ne
tongetnact IL

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Twill die wl) owt evedica caret decadent
THe mal CLA OFT Ld| Not Cluny rwne in tov

pywclo SULA for me
OF Ve can requelk in ending of my

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. ; , ge
orouinle O- prouso of acaomadathm
ck assit MMe ath, neces Wyte Wreaica

. Medically ne
eas SOON. AS ples ble

Case 3:19-cv-00156-SLG Document1 Filed 05/31/19 Page 6 of 7 Page Sof'6
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: hig 3/ DF

 
 

Signature of Plaintiff Epa nds po Y é - eon, a
Printed Name of Plaintiff Cathe yo pat al i it 14 Su/alr He,
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Case 3:19-cv-00156-SLG Document1 Filed 05/31/19 Page 7 of 7 Page 6 of 6
